Citation Nr: 0739818	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-38 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to herbicide exposure.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for muscle cramps of 
the legs and arms.


REPRESENTATION

Appellant represented by:	Mr. Carl K. Price, Accredited 
Agent



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran submitted a statement in December 2007 that he 
requested a hearing before a DRO back in 2006 and was never 
afforded one.  While the record does not reflect this, the 
fact remains that he is interested in providing testimony at 
a hearing.  The Court has determined that the veteran has a 
right to request a hearing before the issuance of a Board 
decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 
3.103(a) and (c), 19.9, 19.25, 20.704.  In this case, the 
veteran properly requested a hearing before a DRO and, 
therefore, the veteran should be afforded a hearing before 
the DRO as requested.



Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements to 
schedule the veteran for a personal hearing 
at VARO St. Louis, MO with a DRO for the 
issues enumerated above.

2.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



